Citation Nr: 0711372	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  98-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a rating in excess of 20 percent, on appeal 
from the initial award of service connection for cervical 
spondylosis, C4-5 and C5-6.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985 and October 1985 to December 1996.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Nashville, Tennessee, that denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  From January 1, 1997, to September 25, 2003, the 
veteran's cervical spondylosis, C4-5 and C5-6, was not 
manifested by a moderate limitation of motion of the cervical 
spine.

2.  Since September 26, 2003, the veteran's cervical 
spondylosis, C4-5 and C5-6, has not been manifested by 
forward flexion of the cervical spine limited to 15 degrees 
or less or by ankylosis.

3.  From the date of the veteran's claim, the veteran's 
cervical spondylosis, C4-5 and C5-6, has been manifested by 
mild incomplete paralysis of the upper radicular group.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating greater 
than 10 percent from January 1, 1997, to September 25, 2003, 
under the schedule of ratings for the musculoskeletal system 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).

2.  The criteria for a schedular disability rating greater 
than 20 percent since September 26, 2003, under the schedule 
of ratings for the musculoskeletal system are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Codes 5235-5243 (2006). 

3.  The criteria for a separate schedular disability rating 
of 20 percent, but no higher,  under the schedule of ratings 
for neurological conditions from the date of the veteran's 
claim have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 8510 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the veteran expressed disagreement 
with the July 1997 rating decision that granted service 
connection for his cervical spondylosis, C4-5 and C5-6.  As 
such, the veteran has appealed the initial evaluation 
assigned and the severity of his disability will be 
considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The July 1997 rating decision assigned a 10 percent 
evaluation for the veteran's disability.  This was later 
increased to 20 percent in an October 2006 rating decision.  
The veteran essentially contends he is entitled to an initial 
rating in excess of 20 percent because the current rating 
assigned does not accurately reflect the severity of his 
disability.

The criteria for rating diseases and injuries of the spine 
have changed while the veteran's claim has been pending, 
effective September 26, 2003. 66 Fed. Reg. 51,454-58 (Aug. 
27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 
(2005)). VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)). The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

The diagnostic code that has been applied to the veteran's 
disability is DC 5290, which assigns ratings based on 
limitation of motion of the cervical spine.  The veteran 
received a 10 percent evaluation from January 1, 1997, under 
this code until the change in the law occurred on September 
26, 2003, whereupon his rating was increased to 20 percent.

In order to establish an initial rating in excess of 10 
percent under DC 5290 prior to the September 2003 change, the 
evidence must show moderate limitation of motion of the 
cervical spine.  

There is limited evidence documenting the range of motion of 
the veteran's cervical spine during this time, but the 
evidence that does exist is unfavorable.  Normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, right and left lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, Note (2) (2006).  An October 1997 
VA examination found forward flexion was 40 degrees, backward 
extension was 35 degrees, left lateral flexion was 30 
degrees, right lateral flexion was 35 degrees, and rotation 
to the left and right each were 70 degrees.  A February 2000 
VA examiner found the veteran had a "somewhat limited range 
of motion," with extension at 40 degrees, lateral bending at 
30 degrees, and rotation decreased to approximately 30%.  The 
sum of this evidence does not suggest the veteran's 
limitation of motion of his cervical spine can be described 
as "moderate." 

The Board has considered the application of other diagnostic 
codes for the back in order to afford the veteran a higher 
rating for the portion of the appeal period prior to 
September 2003, but does not find the medical evidence raises 
their application.  While DC 5293, the code for 
intervertebral disc syndrome, is a possibility, under the 
regulation in effect prior to September 23, 2002, the 
veteran's condition would have to have been shown as 
"moderate" with "recurring attacks" in order to warrant a 
20 percent rating.  After the September 23, 2002 and before 
the September 26, 2003 changes, the condition would have to 
have been shown with "incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months."  The medical evidence does not 
show "recurrent attacks" or incapacitating episodes at any 
point.   

Since September 26, 2003, the veteran has received a 20 
percent evaluation under the  General Rating Formula for 
Diseases and Injuries of the Spine.  In order to receive an 
evaluation in excess of 20 percent under these current 
regulations, the veteran would have to show that forward 
flexion of his cervical spine is limited to 15 degrees or 
less, or ankylosis of the cervical spine. The medical 
evidence does not support such a rating.  A VA examination of 
December 2005 found that forward flexion of the veteran's 
cervical spine is 30 degrees, extension is 20 degrees, right 
and left lateral bending is 30 degrees, and right and left 
lateral rotation is 20 degrees.  Again, the Board has 
considered the application of other diagnostic codes for the 
back under the General Rating Formula for Diseases and 
Injuries of the Spine in order to afford the veteran a higher 
rating, but does not find the medical evidence raises their 
application.  

For all of these reasons, the veteran is not entitled to an 
increased rating under the musculoskeletal codes of either 
the old or current versions of the regulations.
While the veteran is not entitled to an increased rating for 
his disability under the musculoskeletal codes, the evidence 
does raise the application of another diagnostic code.  
Diagnostic code 8510 allows ratings for nerve damage to the 
upper radicular group, which covers the fifth and sixth 
cervicals.  The veteran has consistently complained of 
symptoms addressed by this code throughout the appeal period.  
The criteria for a rating under DC 8510 have not changed 
during this appeal period.

As to the authority for such a rating, between the September 
23, 2002 change and the September 2003 change in the 
regulations, the rating schedule expressly provided for 
separate neurological ratings where raised by the evidence.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 Note(2) (2003).  
Similarly, since the September 2003 change, the General 
Rating Formula provides for a separate rating for 
neurological symptoms.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 Note(1) (2006).  While the regulations that 
were in effect prior to the September 23, 2002 change did not 
so expressly provide for a separate neurological rating, 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) holds that 
separate ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  As discussed 
below, the veteran's neurological manifestations of his 
cervical spine injury involve radiculopathy of the shoulders, 
arms, and hands.  These symptoms do not overlap with the 
symptomatology provided for under the musculoskeletal codes 
for back disabilities.   

In this case, the veteran is entitled to a separate rating 
under DC 8510 for nerve damage to the upper radicular group 
from the date of his claim.  There are several pieces of 
medical evidence supporting this evaluation.  In an October 
1997 VA examination the veteran reported numbness associated 
with his back pain that radiated down the lateral side of the 
right arm.  A February 2000 VA examiner found the veteran 
"may have an ongoing cervical radiculopathy that would 
explain the motor weakness in the right upper extremity."  
Throughout the medical record the veteran complains that he 
experiences radiating pain down his shoulders, arms, and 
fingers that is related to his cervical spine disability.  
Recently, in a December 2005 VA examination the examiner 
found that "[o]n exam, the patient does have neurologic 
deficits of cervical etiology and radiographically does show 
evidence of degenerative disk disease."  The examiner also 
found, "[a]lthough there is no evidence of radiculopathy 
seen on nerve conduction studies and EMGs performed to date 
and no evidence of definite neural compromise on MRIs to 
date, it seems the patient's physical exam is consistent with 
radiculopathy at the levels of C5, C6, and C7."

There is some evidence against a separate neurological 
evaluation.  In a June 2001 VAMC treatment note an examiner 
noted a normal EMG study of the veteran's cervical spine.  A 
June 2002 VAMC treatment note found the veteran "[d]oes not 
describe a true radicular pain," and despite the fact that 
an MRI had been conducted, the etiology of the veteran's 
symptoms was not definite.  An October 2003 VAMC treatment 
note documented "no neuro deficits," although this was 
after a cervical epidural steroid block was performed.  
Recently, a December 2005 VA neurological examination found 
the veteran "does not have any clinical signs for a cervical 
radiculopathy at this time." 

The medical evidence appears to be in equipoise and 
reasonable doubt must be construed in favor of the veteran.  
Accordingly, the Board finds a rating of 20 percent under DC 
8510 from the date of his claim is appropriate for the nerve 
damage and radiating pain associated with his cervical spine 
disability.

A higher rating is not warranted unless the medical evidence 
shows moderate incomplete paralysis of the upper radicular 
group.  Given the inconsistent findings of the very existence 
of cervical radiculopathy, the Board does not find the 
condition could be described as "moderate."  Further, a 
notation in the regulations pertaining to DC 8510 states, 
"[w]hen the involvement is wholly sensory, the rating should 
be for the mild, or at most, the moderate degree."  As even 
the December 2005 VA examiner who found radiculopathy noted, 
there has been no objective medical evidence of nerve damage 
on EMG or MRI studies to date.  The veteran's impairment, 
therefore, can be described as "sensory, " and a mild 
rating is appropriate.

In addition, on review of the veteran's contentions, the 
Board notes that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2005).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Finally, the Board has considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the appellant 
contends his disability is manifested by pain.  The Board 
finds that the 20 percent disability rating under the General 
Rating Formula for Diseases and Injuries of the Spine, and 
the 20 percent rating for mild incomplete paralysis of the 
upper radicular group, adequately compensates the veteran's 
functional loss, pain, and weakness resulting from his 
cervical spondylosis, C4-5 and C5-6.

Notice and Assistance

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in May 2004 and October 2006.  The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and have 
been informed of the evidence considered, the pertinent laws 
and regulations, and the rationale for the decisions  reached 
in denying the claim.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied.  


ORDER

An initial disability evaluation in excess of 10 percent from 
January 1, 1997, to September 25, 2003, for the veteran's 
cervical spondylosis, C4-5 and C5-6, under the schedule of 
ratings for the musculoskeletal system is denied.

An initial disability evaluation in excess of 20 percent from 
September 26, 2003, for the veteran's cervical spondylosis, 
C4-5 and C5-6, under the schedule of ratings for the 
musculoskeletal system is denied.

Entitlement to a disability rating of 20 percent, but no 
higher, for the veteran's cervical spondylosis, C4-5 and C5-
6, under the schedule of ratings for neurological conditions 
is granted from the date of the veteran's claim, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


